Title: To James Madison from Charles Livingstone, 12 July 1811 (Abstract)
From: Livingstone, Charles
To: Madison, James


12 July 1811, Boston. “We deem it a duty, as good subjects, to make such private Communications as may tend to avert the evils which may arise from Mr Smiths late unwarantable attack on your Character.” Much has been said by the two parties at Boston on the measures of government, and “so much will be expected to be said by way of Calumny … that little solid advantage can be derived from any publications from these sources.” Another plan must therefore be pursued. Recommends Dr. Rufus L. Barrus of Boston as “a gentleman of uncommon influence and extensive acquaintance,… Strongly attached to the present administration, [who] moreover has never distinguished himself publickly by a shew of party Zeal so as to loose [sic] the Confidence of the Federal Citizens.” Barrus has done much private communication “through the medium of apparent standing betwixt the two parties,” and his candor, uprightness, and “exclusive knowledge” make him “the fittest person and the best auxiliary at the present Crisis.” He is a gentleman in whom JM may place “the utmost Confidence” and is worthy of esteem and encouragement. If JM has any doubts as to “the utility of this measure,” a private letter to the gentleman himself will remove them.
